JOHNSON, Judge,
dissenting.
The only issue properly before this court is the appealability of a Municipal Court suppression order to the Court of Common Pleas of Philadelphia County. That latter court had quashed the Commonwealth’s appeal due to its failure to file a timely certification of substantial impairment. I find no abuse of discretion by the Court of Common Pleas. Accordingly, I dissent.
Philadelphia police officers executed a search warrant on the home of Drew and Blair De Marco. The officers seized four telephones, three football pools, three sheets of rice paper listing mid-October 1987 football schedules, numerous NFL schedules, numerous pens, two telephone bills, one water bill, one business card listing numerous football bets, a telephone answering machine and a cassette tape taken from inside the telephone answering machine. The De Marcos were arrested and charged with illegal pool selling and bookmaking.
After a hearing, the Municipal Court granted the De Marcos’ motion to suppress the audio contents of the seized cassette tape. Nothing else, including the tape itself, was suppressed. On March 23, 1988, the Commonwealth appealed the suppression ruling to the Court of Common Pleas. The appeal papers were neither preceded nor accompanied by a certification from the Commonwealth that the suppression order substantially impaired the prosecution. Commonwealth v. Dugger, 506 Pa. 537, 486 A.2d 382 (1985).
On July 27, 1988, the De Marcos filed a motion to quash the appeal along with a brief addressing the merits. The motion to quash averred, in pertinent part:
*3753. The appeal is defective on its face, in that the Court of Common Pleas does not have general jurisdiction to review all orders issued in Municipal Court. Rather, jurisdiction in Common Pleas Court, following a grant of a motion to suppress, is limited to circumstances where the Commonwealth certifies that its case is either terminated or substantially impaired as a result of the trial court’s suppression order.
4. The failure of the Commonwealth to certify that its case is, at least, substantially impaired as a result of the suppression order divests this court of proper jurisdiction.
Defendants’ Motion to Quash The Appeal, filed July 27, 1988, (Emphasis in the original.)
Although the Motion to Quash clearly set forth the basis of the prayer for relief, the Commonwealth took no steps to respond to the motion until March 1, 1989. Then, nearly a full year after the appeal had been taken, and more than seven months after the De Marcos formally raised the issue, the Commonwealth filed its Certificate of Substantial Impairment. The following Monday, the Commonwealth mailed a copy of the certificate to the trial judge and to counsel for the De Marcos.
The majority acknowledges that the certification of substantial hardship is a prerequisite to appellate review under Commonwealth v. Dugger, supra, 506 Pa. at 547, 486 A.2d at 387. The majority also recognizes that this court has followed that rule, and has determined that, if certification is absent, the attempted appeal is subject to being quashed. Commonwealth v. Slovikosky, 374 Pa.Super. 441, 444, 543 A.2d 553, 554 (1988). In addition, the majority necessarily recognizes that quashing an appeal can be an appropriate response if there is a substantial procedural defect. Commonwealth v. Gambal, 522 Pa. 280, 286, 561 A.2d 710, 714 (1989).
In seeking to justify the Commonwealth’s dereliction in this matter, the majority would first introduce an element of “prejudice” and “delay” into the analysis. It would then determine that the Commonwealth’s “delay” in filing a *376certification of substantial hardship did not result in any “actual prejudice” and then conclude that the trial court abused its discretion by quashing the Commonwealth’s appeal “after the supplement curing the defect had been filed.” Majority slip opinion, pages 11-12. I cannot agree with this distortion of the rule set forth in Dugger.
Our Supreme Court declared that the certification of substantial handicap, “in and of itself, precipitates and authorizes the appeal.” Dugger, supra, 506 Pa. at 545, 486 A.2d at 386. I understand this to mean that there can be no valid appeal until the certification is filed. In the case now before us, the Commonwealth does not, and could not, contend that it was unaware of the Dugger requirement on March 23, 1988 when it filed its Notice of Commonwealth Appeal. Four months later, the De Marcos made it crystal clear that they intended to have the matter settled, based upon the Commonwealth’s failure to comply with the Dugger rule. From the record, I can only conclude that the Commonwealth was content to rest upon a defective notice for nearly a full year after the appeal and more than seven months after the issue was expressly raised.
The Honorable Anthony J. DeFino properly ruled that to recognize such an untimely certification would circumvent its function as a condition precedent to the invocation of appellate jurisdiction. Although not central to the decision of this case, we should not lose sight of the fact that the trial court had only suppressed the audio contents of the seized cassette tape, leaving undisturbed the quantity of other evidence seized by the arresting officers. Remaining undisturbed also are the results of the pen registers attached to the two telephone lines utilized by the De Marcos at the residence here involved.
Did Judge DeFino abuse his discretion by granting the De Marco’s unopposed motion to quash the appeal, where the certification of hardship was submitted only after the trial court had indicated it would rule on the motion to suppress and where the Commonwealth relied on caselaw *377which was inapposite to the matter under review? I conclude that he did not.
The only cases that the Commonwealth cited to Judge DeFino to support the its year-late filing of its certificate were Commonwealth v. Fioretti, 371 Pa.Super. 535, 538 A.2d 570 (1988) and Commonwealth v. Conway, 368 Pa.Super. 488, 534 A.2d 541 (1987). Letter dated March 6, 1989 forwarding Certificate of Substantial Impairment to Judge DeFino. R.R. 14a. Neither of these cases are helpful in resolving the issue presented here. In both cases, our most distinguished colleague, the Honorable Frank J. Montemuro, Jr., found “that the Commonwealth has an absolute right of appeal to this Court to challenge the validity of the.... suppression order[s].” Fioretti, 371 Pa.Super. at 538, 538 A.2d at 571; Conway, 368 Pa.Super. at 490, 534 A.2d at 542. In both cases, this court was reviewing suppression orders entered in the Court of Common Pleas. In both cases, the Commonwealth had filed their certification in this court contemporaneous with taking the appeal. In both cases, we did nothing more than restate the law laid down in Dugger.
This appeal, however, raises the issue of why the Commonwealth failed, within a reasonable time, to certify a substantial handicap in the face of a motion to suppress based upon such failure. For reasons not explained, the Commonwealth chose to submit this appeal on briefs rather than undergo examination by this court at oral argument. Absent the tender of any plausible explanation or excuse for the Commonwealth’s one year delay in filing the certificate, I refuse to fault the trial court for granting the motion to quash. I therefore must vigorously dissent from so much of the majority opinion as would find an abuse of discretion by the trial court’s grant of the motion to quash.
I would also dissent from so much of the majority opinion that would attempt to review the action of the Municipal Court in suppressing the audio content of the cassette tape. Without citation to authority, the majority finds “the common pleas court’s expression of its views on the merits to *378have been an alternate ruling obviating the need for remand.” Majority slip opinion, page 12. I find this implausible.
The order from which this appeal has been taken sets forth in its entirety:
ORDER
AND NOW, this 11th day of April 1989, it is the order of this Court that the appeal of the Commonwealth is quashed due to its failure to file a timely certification of substantial impairment.
By virtue of its ruling, the Court did not have to concern itself with the issue concerning the suppression of the audio tape. However, the Court perused this issue and is in accord with the opinion filed by Judge Erase supporting his basis for the granting of the order.
BY THE COURT:
After the Commonwealth perfected its appeal to this Court, Judge DeFino prepared and filed his Opinion pursuant to Pa.R.A.P. 1925. That opinion limits itself to the reasons for the order quashing the appeal. The opinion is silent on all of the issues relating to the suppression of the audio tape. This is consistent with the trial court’s recognition that the only issue ripe for review in this court was the order quashing the appeal from the Municipal Court.
The Commonwealth seemingly concedes this. I agree with the Commonwealth’s characterization of the trial court’s endorsement of the Municipal Court’s suppression order as gratuitous. It was not required for disposition of the appeal before Judge DeFino. I would not seek to resolve this issue without the benefit of both the trial court’s considered opinion and briefs from the parties directed towards acknowledged issues on appeal arising from clearly determined claims. I feel that we are called upon here only to decide whether the trial court abused its discretion in quashing the appeal from Municipal Court. I would simply hold that it did not. Commonwealth v. *379Conway, supra, Kelly, J. concurring, 368 Pa.Super. at 501-02, 534 A.2d at 548.